Electronically Filed
                                                        Supreme Court
                                                        SCWC-30644
                                                        24-JAN-2014
                                                        01:24 PM




                             SCWC-30644


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



         LAHAINA FASHIONS, INC., a Hawai'i corporation,

         Petitioner/Plaintiff-Appellant/Cross-Appellee,


                                vs.


 BANK OF HAWAI'I, a Hawai'i corporation; HAWAIIAN TRUST COMPANY,

LTD., as Trustee for Hawai'i Real Estate Equity Fund; HAWAI'I REAL

ESTATE EQUITY FUND; PACIFIC CENTURY TRUST, a division of Bank of

    Hawai'i as Trustee of the Hawai'i Real Estate Equity Fund,

       Respondents/Defendants-Appellees/Cross-Appellants.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 30644; CIV. NO. 07-1-0506)


             ORDER DENYING MOTION FOR RECONSIDERATION

  (By: Nakayama, Acting C.J., Acoba, McKenna, and Pollack, JJ., and

      Circuit Judge Kim, in place of Recktenwald, C.J., recused)


          Upon consideration of Petitioner/Plaintiff-Appellant/


Cross-Appellee Lahaina Fashions, Inc.’s motion for


reconsideration filed on January 17, 2014, requesting that this


court review its opinion filed on January 7, 2014, affirming in


part and vacating in part the April 12, 2013 Judgment of the


Intermediate Court of Appeals and affirming the July 8, 2010

final judgment of the Circuit Court of the Second Circuit,


          IT IS HEREBY ORDERED that the motion is denied.


          DATED:   Honolulu, Hawai'i, January 24, 2014.

Philip H. Lowenthal,             /s/ Paula A. Nakayama

Benjamin Lowenthal,

Joseph M. Alioto,                /s/ Simeon R. Acoba, Jr.

and James Dombroski,

for petitioner                   /s/ Sabrina S. McKenna


Terrence J. O’Toole,             /s/ Richard W. Pollack

Judith A. Pavey,

and Andrew J. Lautenbach,        /s/ Glenn J. Kim

for respondents





                                 2